EXHIBIT 10.38

LICENSE AND HOSTED SERVICES AGREEMENT

This LICENSE AND HOSTED SERVICES AGREEMENT (“Agreement”) is made as of April 1,
2005 (the “Effective Date”) by and between AuthentiDate Holding Corp., a
Delaware corporation, having a place of business at Two World Financial Center,
225 Liberty Street, 43rd Floor, New York, New York (“Company”) and Liberty
Healthcare Group, Inc., a Delaware corporation, having a place of business at
10045 South U.S. Hwy. 1, Port St. Lucie, FL 34952 (“Customer”).

WHEREAS, during the term of this Agreement Company wishes to provide Customer
with the Services and a license to the Licensed Software, and Customer wishes to
receive such license and such Services from Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter provided, the Parties agree as follows:

ARTICLE 1.   DEFINITIONS

1.1 Definitions.

The following terms shall have the meanings set forth below:

“Affiliate(s)” shall mean, with respect to any given Person, any other Person
directly controlling, controlled by or under common control with such Person.

“Amendment” shall have the meaning described in Section 15.6.

“Data Downloads” shall mean the data files generated by the Hosted Software and
provided to Customer pursuant to this Agreement as part of the Services.

“Data Uploads” shall mean the data files received by Company from or on behalf
of Customer for processing by Company as part of the Services.

“Documentation” shall mean the manuals and all other documentation and
materials, in electronic form or otherwise, relating to the Licensed Software
that are provided by Company to Customer.

“Equipment” shall mean the computer servers and other equipment utilized by the
Company in connection with the provision of the Hosted Services pursuant to this
Agreement.

“Federal Health Care Program “ shall mean any federal health care program as
defined in 42 USC ss. 1320a-7b.

“Fees” shall mean, collectively, the Services Fees, Transaction Fees and License
Fees.

“Force Majeure Event” shall have the meaning described in Section 15.3.

“Hosted Services” shall have the meaning described in Exhibit B.

“Hosted Services Fees” shall have the meaning described on Exhibit A.

“Hosted Company Software” shall mean and be designated as “Hosted Company
Software “ for purposes of this Agreement as identified on Exhibit A to this
Agreement, as such Exhibit may be amended from time to time with the consent of
the Parties.

“Hosted Software” shall mean the Hosted Third Party Software and the Hosted
Company Software.

“Hosted Third Party Software” shall mean all software, other than Hosted Company
Software, hosted by Company for Customer pursuant to this Agreement.

“Improper Access” shall mean access to, modifications of, or contact with any
portions or parts of the Hosted Software, other than by the Company or its
designees.

“License” shall have the meaning described in Section 7.2(b).

“License Fees” shall be the amounts payable by the Customer to the Company for
the license to the Licensed Software.

“Licensed Software” shall mean the software programs in executable object code
provided to Customer and identified on Exhibit A to this Agreement as Licensed
Software, as such Exhibit may be amended from time to time with the consent of
the Parties, together with any related Documentation provided by Company in
connection therewith, and any updates and upgrades thereto obtained by Customer
from Company.

“Parties” shall mean Customer and Company, collectively.

“Party” shall mean either Customer or Company, as the case may be.



--------------------------------------------------------------------------------



“Transaction Fees” shall have the meaning set forth on Exhibit A hereto.

“Person” shall mean any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint stock company, trust or
other entity.

“Professional Services Agreement” shall mean the Professional Services Agreement
of even date herewith between Company and Customer.

“Services” shall mean collectively, the Hosted Services and Support Services.

“Services Fees” shall mean, collectively, the Hosted Services Fees and the
Support Services Fees.

“Support Services” shall mean the support services set forth in Exhibit C hereto
with respect to the Licensed Software.

“Support Services Fees” shall mean the fees for the Support Services fees as set
forth in Exhibit A hereto with respect to the Licensed Software.

“Software Upgrades” shall mean all updates, corrections, bug fixes, releases,
improvements or enhancements made to the Licensed Software by Company.

“Supplemental Training” shall have the meaning described in Section 4.2.

“Taxes” shall have the meaning described in Section 10.2.

“Third Party Services” shall mean any and all services performed by any person,
other than the Company and its agents and subcontractors engaged by the Company
to perform services in connection with this Agreement.

“Third Party Software” shall mean any and all software, other than the Hosted
Company Software and the Licensed Software. Third Party Software shall include
the Hosted Third Party Software.

1.2 References.

(a) the Exhibits to this Agreement shall be incorporated into and deemed part of
this Agreement, and all references to this Agreement shall include the Exhibits
to this Agreement; and

(b) references to the word “including” or the phrase “e.g.” shall mean
“including, without limitation” or “including, but not limited to”.

1.3 Headings.

The Article and Section headings are for reference and convenience purposes only
and shall not be considered in the interpretation of this Agreement.

1.4 Interpretation of Documents.

In the event of a conflict between the terms of this Agreement and the terms
(but not technical specifications, schematics or functional or performance
criteria, or acceptance test criteria) of any Exhibit, if any, the terms of this
Agreement shall prevail, unless indicated otherwise in such Exhibit.

ARTICLE 2.   RESPONSIBILITIES

2.1 Responsibilities.

Subject to the terms of and during the Term of this Agreement,

(1) Company will provide Customer with the Hosted Services as provided in
Section 7 and in accordance with the terms of Exhibit B;

(2) Company will provide Customer with the Support Services for the Licensed
Software, if any, and any Software Upgrades pursuant to the terms of Exhibit C;

(3) In order to ensure the proper implementation and operation of the Hosted
Software and any Licensed Software (including any Software Upgrades), a high
level of Customer interaction and availability will be needed. Company will
provide assistance and support to the Customer as prescribed in this Agreement,
but the following important responsibilities belong to the Customer:

(a) Assign a coordinator to be available to the Company when Company installs on
the Equipment and/or troubleshoots the Hosted Software, and to observe and
review on-going operability of the Hosted Software. The coordinator must have
the authority to make decisions regarding the implementation, use and repair of
the Hosted Software;

(b) Promptly report problems to Company;

(c) Test all functionality of the Data Downloads to verify the Data Downloads
delivered to Customer from time to time are functioning properly;

(d) Provide all Data Uploads in proper format; and

(e) Provide Company with prompt access to Customer’s systems to troubleshoot any
compatibility problems and assist Company with respect to the Hosted Software
when reasonably requested by Company support personnel;

2

--------------------------------------------------------------------------------





(4) Company agrees to be primarily responsible for troubleshooting problems
relating to the Hosted Software.

ARTICLE 3.   DOCUMENTATION

Company will provide Customer with such documentation relating to (i) the Hosted
Software as shall be necessary to enable Customer to provide Company with Data
Uploads compatible with the Hosted Software and to properly utilize and access
all Data Downloads, and (ii) utilize the Licensed Software as contemplated
hereunder.

ARTICLE 4.   TRAINING

4.1 Training.

Company agrees to provide Customer with training of Customer’s employees on the
use and operation of the Hosted Software to the extent necessary to properly
interface the Hosted Software with Customer’s systems relating to the provision
to Company of Data Uploads and the receipt by Customer of Data Downloads.
Company also agrees to provide Customer with training of Customer’s employees on
the use and operation of any Licensed Software and Software Upgrades. Company
shall provide sufficient experienced and qualified personnel to conduct such
training.

4.2 Supplemental Training.

Upon the request of Customer, Company shall furnish additional education and
training at a rate mutually agreed to in writing by both Parties from time to
time (“Supplemental Training”).

4.3 Confidentiality of Training Materials.

All training materials provided to Customer are confidential information of the
Company and shall be maintained in confidence by the Customer. The Customer
agrees that it shall maintain the confidentiality of the training materials to
the same extent that it maintains the confidentiality of its own confidential
material, but in no event shall Customer use less than reasonable care.

ARTICLE 5.   TERM

Subject to Article 13, this Agreement shall remain in force for an initial
period of [ * * * * ] (the “Initial Term”) from the Effective Date. This
Agreement will [ * * * * ] (each, a “Renewal Term” and together with the Initial
Term, the “Term”) unless one Party provides written notice to the other Party of
its intent not to renew not less than [ * * * * ] days before the expiration of
the then-current Initial Term or Renewal Term. Either Party may terminate this
Agreement upon written notice delivered to the other Party pursuant to Article
13.

ARTICLE 6.   LIMITED WARRANTIES

6.1 Hosted Services.

Company warrants that the Hosted Services will be performed consistently
according to generally accepted industry standards. This warranty with respect
to the Data Downloads shall be valid for thirty (30) days from the delivery of
the applicable Data Download. In the event of a material breach of the foregoing
warranty, the Customer will notify the Company in writing within ten (10) days
of learning of such breach. Upon receipt of such notice, the Company agrees to
use commercially reasonable efforts to re-perform the non-conforming Hosted
Services or, if such re-performance is not commercially reasonable, obtain a
refund of any fees paid to Company for nonconforming services. THE REMEDIES SET
FORTH IN THIS SECTION SHALL BE CUSTOMER’s SOLE AND EXCLUSIVE REMEDY IN THE EVENT
OF A BREACH OF THE WARRANTY SET FORTH IN THIS SECTION.

6.2 Licensed Software.

During the Term, the Licensed Software will function substantially in accordance
with the capabilities as indicated in the Documentation. The Company represents
and warrants that (a) it has all right and authority to grant the licenses
granted herein and (b) to the Company’s knowledge the Licensed Software does not
infringe any patent, copyright, trade secret or other intellectual property
interest of any third party. Other than the representations in this Section 6.2,
the Licensed Software is provided “AS IS” and “WITH ALL FAULTS. The Company will
use commercially reasonable efforts to resolve any problems identified by
Customer with respect to the operability of the Licensed Software during the
Term; provided, however, that Customer must promptly provide the Company with
notice of any problems with the Licensed Software and all information reasonably
requested by the Company.

6.3 Hosted Company Software.

The Company represents and warrants that to the Company’s knowledge the Hosted
Company Software does not infringe any patent, copyright, trade secret or other
intellectual property interest of any third party.

6.4 Exclusions.

EXCEPT FOR THE LIMITED WARRANTIES SET FORTH HEREIN, COMPANY DISCLAIMS ALL
EXPRESS AND IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY WARRANTIES AS
TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
SERVICES, THE DATA DOWNLOADS, THE LICENSED SOFTWARE OR THE HOSTED COMPANY
SOFTWARE.

[ * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been
requested with respect to the omitted portions.]



3

--------------------------------------------------------------------------------



6.5 Limitations.

This warranty only covers damages that occur pursuant to normal use of the Data
Downloads and the Licensed Software during the Term. This warranty does not
cover damages that occur due to any Data Uploads not conforming to required
specifications or any Third Party Software or Third Party Services. This
warranty also does not cover any failures or damages that result from accidents,
misuse, abuse, neglect, misapplication, alteration, secondary installation,
set-up, improper maintenance, or modifications to the Data Downloads or Licensed
Software by any Person other than Company, or damage attributable to acts of
nature, terrorism, vandalism or war.

ARTICLE 7.   SERVICES AND LICENSES

7.1 Generally.

During the Term, the Company shall provide Customer with the Hosted Services and
Support Services, if any (collectively “Services”).

7.2 Data.

The Customer shall provide to the Company Data Uploads. The Company shall
provide Customer with a Data Download corresponding to each Data Upload provided
to the Company, which is to be derived from such Data Upload.

7.3 License Grant.

(a) The Company hereby grants to Customer a worldwide, perpetual license to use
for its internal purposes the Data Downloads (“DD License”).

(b) The Company hereby grants to Customer a worldwide, non-exclusive,
non-transferable, non-sublicensable, license (the “License”) to use during the
Term the Licensed Software and the Documentation.

7.4 USPS EPM License.

The Parties acknowledge and agree that the provision of the Services pursuant to
this Agreement requires Customer to execute a license agreement and other
documentation with the United States Postal Service (“USPS”) relating to the
USPS Electronic Postmark(R) Service and that, in addition to the fees and other
amounts payable hereunder to the Company, Customer will be required to pay
certain license and other fees directly to the USPS in accordance with such
license agreement and other documentation. In addition, Customer acknowledges
that the Company will be entitled to certain payments from the USPS based on the
amounts paid by Customer to the USPS.

7.5 Third Party Licenses.

Customer shall ensure that the Company is named as a third party beneficiary to
all Hosted Third Party Software licenses to which Customer is a party, including
all applicable indemnification provisions contained therein to the extent
permitted by the owners of such Hosted Third Party Software. To the extent the
Company is not named as a third party beneficiary under any Hosted Third Party
Software licenses to which Customer is a party (any such license an “Excluded
License”), Customer agrees to and shall indemnify the Company in accordance with
Section 8.2.3 with respect to any claims or liability based on, relating to or
resulting from the use by the Company of the Hosted Third Party Software that is
subject to such Excluded Licenses to perform its obligations hereunder,
provided, that Company properly uses such Hosted Third Party Software.

ARTICLE 8.   INDEMNIFICATION

8.1 Company Indemnity.

8.1.1. Company Infringement Indemnity. The Company shall indemnify the Customer
and its officers, agents and employees from and against any claims, demands or
causes of action alleging infringement of any third party intellectual property
rights resulting from (a) use by Customer of the Data Downloads, and (b) use by
Customer of the Licensed Software; provided, however, that this indemnification
by the Company shall not apply to any allegation or determination of
infringement to the extent that such infringement is based on (a) specifications
or functional requirements provided by the Customer, (b) the use of application
code developed by the Customer or by a third party on behalf of Customer at
Customer’s request, (c) the use of any other software or hardware that is used
in conjunction with the Data Downloads or the Licensed Software if such software
or hardware is required (i) pursuant to or to comply with the specifications or
functional requirements provided by the Customer, including pursuant to any
Statements of Work or SOW Amendment from the Professional Services Agreement or
(ii) for compatibility with Third Party Software provided or specified by the
Customer, (d) the unauthorized use of the Data Downloads or the Licensed
Software or (e) use of the Data Downloads or the Licensed Software not in
conformance with the specifications or the requirements of this Agreement.

8.1.2. Company General Indemnity. The Company shall indemnify and hold harmless
the Customer, its officers, agents and employees from and against any claims,
demands, or causes of action based on or resulting from any negligent act or
omission or unlawful misconduct of Company, its subsidiaries or their officers,
or employees, agents or representatives, resulting in any loss of or damage to
any property or injury or death of any person as a result of the Company’s
provision of the Data Downloads and Services hereunder.

4

--------------------------------------------------------------------------------



8.2 Customer Indemnity.

8.2.1. Customer Infringement Indemnity. The Customer shall indemnify, defend and
hold harmless the Company and its officers, agents and employees from and
against any claims, demands or causes of action (a) alleging infringement of any
third party intellectual property rights based on (i) specifications or
functional requirements provided by the Customer, (ii) the use of application
code developed by the Customer or by a third party on behalf of Customer at
Customer’s request, (iii) the use of any other software or hardware that is used
in conjunction with the Data Downloads or the Licensed Software if such software
or hardware is required (1) pursuant to or to comply with the specifications or
functional requirements provided by the Customer, including pursuant to any
Statements of Work or SOW Amendment from the Professional Services Agreement or
(2) for compatibility with Third Party Software provided or specified by the
Customer, or (iv) use of the Data Downloads or the Licensed Software not in
conformance with the specifications or the requirements of this Agreement, (b)
based on the unauthorized use of the Data Downloads or the Licensed Software by
the Customer, or (c) based on or resulting from a breach of any provision of
this Agreement by the Customer.

8.2.2. Customer General Indemnity. The Customer shall indemnify and hold
harmless the Company, its officers, agents and employees from and against any
claims, demands, or causes of action based on or resulting from any negligent
act or omission or unlawful misconduct of Customer, its subsidiaries or their
officers, or employees, agents or representatives, resulting in any loss of or
damage to any property or injury or death of any person relating to the
performance of this Agreement.

8.2.3. Customer Third Party Software Indemnity. The Customer shall indemnify and
hold harmless the Company, its officers, agents and employees from and against
any claims, demands, or causes of action based on, resulting from or related to
the use by the Company of the Hosted Third Party Software that is subject to
such Excluded Licenses to perform its obligations hereunder, provided, that
Company properly uses such Hosted Third Party Software.

8.3. Procedure.

8.3.1. Notification and Assistance. The indemnification provisions provided in
Sections 8.1 and 8.2 shall be contingent on the indemnified Party promptly
notifying the indemnifying Party upon learning of an indemnifiable claim, demand
or cause of action, and providing the indemnifying Party with such assistance as
reasonably requested by the indemnifying Party in defending against such claim,
demand or cause of action.

8.3.2. Mitigation. In the event that any claim, demand or cause of action is
asserted against the Customer alleging infringement of any third party
intellectual property rights resulting from the use by the Customer of the Data
Downloads or the Licensed Software, the Company may, at its sole discretion,
seek to resolve such claim, demand or cause of action by one or more of the
following: (a) modifying the Data Downloads or the Licensed Software such that
they no longer infringe, (b) obtaining a license to the asserted intellectual
property, (c) replacing the infringing Data Downloads or the Licensed Software
at the Company’s expense or (d) terminating the Customer’s right (and/or any
license) to use the Licensed Software or terminating the Services and returning
to the Customer any unallocated portion of the fees paid in advance by the
Customer.

ARTICLE 9.   LIMITATION OF LIABILITY

9.1 Limitation of Liability.

EXCEPT AS PROVIDED IN THE FOLLOWING SECTION, NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, INDIRECT, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING BUT NOT LIMITED TO LOST DATA, LOST PROFITS OR
SAVINGS, LOSS OF BUSINESS OR OTHER ECONOMIC LOSS) ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR CUSTOMERS' USE OF THE DATA DOWNLOADS OR THE LICENSED SOFTWARE,
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OR KNEW OF THE POSSIBILITY OF SUCH
DAMAGES, AND REGARDLESS OF THE NATURE OF THE CAUSE OF ACTION OR THEORY ASSERTED.
THE MAXIMUM AGGREGRATE LIABILITY OF COMPANY FOR ALL CLAIMS UNDER THIS AGREEMENT
SHALL BE A SUM EQUAL TO THE AGGREGATE PAYMENTS MADE BY CUSTOMER TO COMPANY
HEREUNDER DURING THE SIX (6) MONTHS PRECEDING THE DATE OF ASSERTION OF A FIRST
CLAIM BY A PARTY.

5

--------------------------------------------------------------------------------



9.2 Exceptions from Limitation.

The preceding Section 9.1 shall not apply to (a) amounts indemnifiable under
Sections 8.1 and 8.2, (b) a material breach by a Party of Article 11
(Confidential Information), or (c) damages, losses and claims arising out of a
Party’s gross negligence, willful misconduct or fraud.

9.3 Separately Negotiated.

The Parties acknowledge that this Limitation of Liability Article has been
separately negotiated, is a material inducement to the Parties entering into
this Agreement on the terms provided herein (including Section 9.1) and shall be
enforceable regardless of whether any remedy provided for fails of its essential
purpose.

ARTICLE 10.   FEES; PAYMENT; TAXES

10.1 Fees. Customer acknowledges that the fees charged by the Company for the
Services, the DD License and the License provided hereunder are comprised of a
number of different payment structures, including Hosted Services Fees,
Transaction Fees and Support and Maintenance Fees (collectively, “Fees”), [ * *
* * ] but are a total payment amount for all of the services and licenses
provided hereunder.

10.1.1. Hosted Services Fees. Customer shall pay to the Company [ * * * * ] for
the Services, the DD License and the License in the amount as set forth in
Exhibit A (“Hosted Services Fees”), as amended by the Parties from time to time.

10.1.2. Transaction Fees. Customer shall pay to the Company [ * * * * ] for the
Services, the DD License and the License in the amounts as set forth in Exhibit
A (“Transaction Fees”), as amended by the Parties from time to time.

10.1.3. Support and Maintenance Fees. Customer shall pay to the Company [ * * *
* ] in the amounts as set forth in Exhibit A (“Support and Maintenance Fees”),
as amended by the Parties from time to time.

10.1.4. Renewals. Unless this Agreement is terminated or not renewed in
accordance with Article 5, the Fees for each renewal period shall be at the
rates agreed to by the Parties prior to the inception of the renewal period.

10.2 Payment.

10.2.1. [ * * * * ]. As consideration for the Services provided to Customer
herein, Customer shall pay to Company the applicable Fees as stated herein.
Company represents and warrants that [ * * * * ] hereunder for substantially [ *
* * * ], including based on the [ * * * * ]. In the event Company [ * * * * ]
provided hereunder, such [ * * * * ]. The preceding sentence shall have [ * * *
* ], but only to the [ * * * * ]. This provision shall not apply to any [ * * *
* ] that were not in existence as of the date of completion of the work set
forth in Statements of Work ##1.01 and 1.02 under the Professional Services
Agreement.

10.2.2. Expenses. All reasonable travel and out-of-pocket expenses which are
itemized, pre-approved by Customer and incurred by Company’s personnel while
providing Services conducted at Customer’s site shall be paid within thirty (30)
days after receipt of an undisputed invoice.

10.3 Taxes.

Company’s invoices shall include and Customer shall pay all federal, state,
local or other sales or use taxes that may be imposed by law upon Company or
Customer, other than taxes based upon the net income of Company, with respect to
the Services and Licensed Software and any material, supplies, equipment or
activities furnished in the performance of the Services (the “Taxes”). Company
shall maintain full and detailed records of all Taxes charged to Customer and
paid to the applicable tax authority by Company. Customer may copy and audit
these tax records during regular business hours, including any records
maintained at Company’s office pertaining to Taxes billed to Customer, for a
period of thirty-six (36) months after the termination of this Agreement.

[ * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been
requested with respect to the omitted portions.]



6

--------------------------------------------------------------------------------



10.4 Financial Audit. Each Party shall maintain full and detailed records of all
items upon which the Fees are calculated and each Party shall have the right to
audit, by itself or by a nationally recognized audit firm, acceptable to the
other Party, once per year, during regular business hours and on reasonable
advance notice, the records pertaining to the calculation of the Transaction
Fees, including the records maintained by the other Party such as telephone,
facsimile and data logs, orders, invoices, time sheets, memoranda, and/or any
other pertinent documentation. If such audit reveals any overpayment of fees to
the Company hereunder, such overpayment shall be refunded to Customer
immediately upon written notification to the Company. And if such audit reveals
an underpayment of fees to the Company hereunder, such underpayment amount shall
be immediately paid to the Company by Customer upon written notification to the
Customer. Each Party shall provide to the other Party a copy of any reports,
memos and documentation prepared as a result of such audit by such Party.

ARTICLE 11.   CONFIDENTIALITY

11.1 Confidential Information.

Each Party agrees to regard and preserve as confidential all information of a
confidential nature related to the business and activities of the other Party
and its Affiliates, their customers, clients, suppliers and other entities with
whom the other Party or its Affiliates do business, including, without
limitation, the Hosted Company Software, the Licensed Software, the
Documentation, the Data Uploads and the Data Downloads. Each Party agrees to
hold such information of the other Party in trust and confidence and not to
disclose such information to any Person, firm or enterprise, or use, directly or
indirectly, any such information for its own benefit or the benefit of any other
Person, unless authorized by the other Party in writing, and even then, to limit
access to and disclosure of such confidential information to such Party’s
employees on a “need to know “ basis only. Upon termination of this Agreement,
each Party shall return, or certify to the destruction of, all confidential
information, provided that each Party shall have the right to retain a single
copy of any confidential information of the other Party as it may reasonably
require for archiving purposes.

11.2 Injunctive Relief.

In addition to any other rights and remedies available to each Party hereunder
or at law, the other Party acknowledges and agrees that due to the nature of the
confidential information the confidentiality obligations hereunder are of a
unique character and agrees that any breach of such obligations by such Party
will result in irreparable and continuing damage to the other Party for which
there will be no adequate remedy in damages. Notwithstanding anything to the
contrary in this Agreement, each Party will be authorized and entitled to obtain
injunctive relief, without the necessity of posting a bond even if otherwise
normally required, and such further relief as may be proper from a court with
competent jurisdiction.

11.3 Exclusions.

Information shall not be considered confidential to the extent, but only to the
extent, that such information is: (i) already known to the receiving Party free
of any restriction at the time it is obtained from the disclosing Party, (ii)
subsequently learned from an independent third party free of any restriction and
without breach of this Agreement; (iii) is or becomes publicly available through
no wrongful act of the receiving Party; or (iv) is independently developed by
the receiving Party without reference to information which is confidential
information of the disclosing Party. The receiving Party may disclose
confidential information of the disclosing Party when required by applicable law
or judicial process, but only after providing immediate notice to the disclosing
Party of such request for confidential information, which notice shall include
the receiving Party’s intent with respect to such request, and the opportunity
for the disclosing Party to oppose such disclosure requirement.

ARTICLE 12.   PROPRIETARY RIGHTS

12.1 Intellectual Property. Customer acknowledges that as between the Parties,
Company owns and shall retain the exclusive right, title and ownership in and to
all patents, inventions, copyrights, trade secrets, trademarks and other
proprietary rights in the Hosted Company Software, Licensed Software, the
Documentation and the Data Downloads (subject to Section 12.2), and further
agrees that no title or ownership of or to any of the foregoing or proprietary
rights therein are transferred or conveyed by this Agreement, except Customer’s
rights therein pursuant hereto.

7

--------------------------------------------------------------------------------



12.2 Data. The Company acknowledges that Customer [ * * * * ]. As between
Customer and the Company, Customer shall [ * * * * ] The Company shall [ * * * *
] and relating thereto, other than the [ * * * * ].

ARTICLE 13.   TERMINATION

13.1 Default.

The occurrence of any of the following events shall constitute an act of default
entitling the non-breaching Party to terminate this Agreement:

(1) the other Party has breached any material obligation herein and such breach
remains uncured for a period of thirty (30) days after written notice thereof is
given by the non-breaching Party;

(2) the other Party refuses to perform or unreasonably delays performance of its
obligations hereunder after written notice of such refusal or delay is
communicated to the non-performing Party;

(3) the other Party files a voluntary petition for protection under the
bankruptcy laws of the United States or similar State statute, or an involuntary
petition for bankruptcy is filed against the other Party and such petition is
not dismissed within ninety (90) days;

(4) a receiver, trustee or similar entity is appointed for one of the Parties,
or a Party makes a general assignment for the benefit of creditors, or ceases to
actively conduct business;

(5) the other Party breaches the confidentiality obligations of Article 11; or

(6) the other Party is excluded, debarred, suspended or becomes ineligible [ * *
* * ] (“Excluded Party”), provided, that Excluded Party shall have ninety (90)
days from the date of any such exclusion, debarment, suspension or ineligibility
to reverse or rectify any such exclusion, debarment, suspension or ineligibility
or become reinstated. Should the Excluded Party fail to reverse or rectify the
exclusion, debarment, suspension or ineligibility, or become reinstated within
the ninety (90) day period, the other Party may immediately terminate this
Agreement, provided, that any Fees that have accrued up through the date of
suspension shall become immediately due and payable and shall be paid to the
Company.

13.2 Election of Remedies.

The election to terminate this Agreement shall not affect or limit the
non-breaching Party’s rights to pursue other contractual, legal or equitable
remedies.

13.3 Change of Legislation.

13.3.1. Customer may notify the Company (the “Regulatory Notice”) in the event
of the entry of new, or a change to existing, U.S. governmental legislation,
regulations, rules or Federal Health Care Program policy, or in the
interpretation or application thereof by the U.S. Department of Health and Human
Services or its agencies or a Durable Medical Equipment Regional Carrier, that
(1) provides that [ * * * * ] of a prescription order from a physician for
purposes of billing a Federal Health Care Program for items or services then
provided by Customer (the “New Fax Rules”) or (2) eliminates the requirement
that a [ * * * * ] then provided by Customer (the “New Order Rules”). The New
Fax Rules include, but are not limited to, a determination by an applicable
authority of such program that: (i) [ * * * * ] for the purpose of
substantiating a claim for services filed with a Federal Health Care Program;
(ii) the EPM date stamp [ * * * * ] as the signature date of the doctor order or
prescription where the faxed page is a doctor order or prescription; or (iii)
changes made by the [ * * * * ] to be considered valid for Federal Health Care
Program purposes.

13.3.2. The Regulatory Notice shall identify each of the New Fax Rules or New
Order Rules and the date that such New Fax Rules or New Order Rules are to enter
into force. In the case of any New Fax Rules, the Company shall have ninety (90)
days in which to modify the Services as necessary to render the Services an
acceptable method of electronic authentication of a prescription order from a
physician for purposes of billing a Federal Health Care Program under such New
Fax Rules. If the Company has been unable to so modify the Services within such
ninety (90) day period, then Customer may terminate this Agreement upon written
notice thereof to the Company. In the case of any New Order Rules, Customer may
terminate this Agreement as of the date set forth in a written notice to the
Company, which such date shall be no earlier than ninety (90) days after the
date of the Regulatory Notice, provided that Customer no longer utilizes a third
party system to provide electronic authentication of prescription orders from a
physician sent via facsimile.

[ * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been
requested with respect to the omitted portions.]



8

--------------------------------------------------------------------------------



13.3.3. The Company shall notify the Customer in writing within fifteen (15)
business days of receiving such termination notice in the event that the Company
disputes that (1) the New Fax Rules identify or declare the Services as an
unacceptable method of electronic authentication of a prescription order from a
physician sent by facsimile for purposes of billing a Federal Health Care
Program or (2) the New Order Rules eliminate the requirement that a provider
receive a prescription order from a physician for purposes of billing a Federal
Health Care Program. Within fifteen (15) business days of receipt by the
Customer of such dispute notification, the Parties may, in the sole discretion
of each, refer such dispute for resolution by the Alternative Dispute Resolution
Service of the American Health Lawyers Association, subject to mutually
acceptable terms and conditions.

13.4 Survival of Provisions

Notwithstanding any termination or expiration of this Agreement, Article 6
(Limited Warranties), Section 7.2(a), Article 8 (Indemnification), Article 9
(Limitation of Liability), Sections 10.1 and 10.2 (Payment; Taxes), Article 11
(Confidential Information), Article 12 (Proprietary Rights), Sections 13.2
(Election of Remedies), 13.4 (Survival of Provisions) and Article 15
(Miscellaneous) of this Agreement shall survive. In addition, Section 10.3 shall
survive for six (6) months after termination or expiration of this Agreement.

ARTICLE 14.   COMPLIANCE.

14.1 GENERAL. Each Party represents and warrants to the other Party that it is
not knowingly violating any federal laws, state laws or local statutes or
regulations by entering into this Agreement or performing its obligations
hereunder. During the Term of this Agreement each Party shall comply with all
relevant federal and state laws and regulations.

14.2 EXCLUSION. Each Party represents and warrants to the other Party that it
has not (a) been excluded, debarred, suspended or become ineligible to
participate in any Federal Health Care Program or any federal procurement or
non-procurement program, (b) been convicted of a criminal offense that falls
within the ambit of 42 U.S.C. ss. 1320a-7(a) or (c) received notice that any
state or federal government proposes to exclude, debar or suspend or declare it
ineligible to participate in any Federal Health Care Program or any federal
procurement or non-procurement program.

ARTICLE 15.   MISCELLANEOUS PROVISIONS.

15.1 Notices.

All notices required by this Agreement shall be in writing and sent to the
Parties (and addresses) designated on page one of this Agreement, or to such
other address as either Party may specify in writing. The date notice is
received shall be its effective date.

15.2 Bankruptcy Rights.

15.2.1. The Company hereby grants to Customer a personal, non-exclusive,
royalty-free license (the “Conditional License”) to use the object code,
technology, trade secrets, trademarks and other intellectual property necessary
to support and further develop for its own purposes the Hosted Company Software
(the “Software Materials”) upon the occurrence of (a) the Company ceasing to
support and market the Hosted Company Software and (b) an event of default by
Company as set forth in Sections 13.1(3) or 13.1(4) (collectively, a “Bankruptcy
Event”). Such license shall include the right to sublicense the Hosted Company
Software, but only for the purpose of subcontracting the support and/or
development of the Hosted Company Software on Customer’s behalf following a
Company Bankruptcy Event. This license is granted in addition to, and not in
lieu of, the right to terminate this Agreement pursuant to Sections 13.1(3) and
13.1(4), provided, that upon any termination of the Agreement pursuant to
Sections 13.1(3) and 13.1(4) the Conditional License shall terminate and
Customer shall immediately return or destroy (at Company’s discretion) all
copies of any confidential information in Customer’s possession, other than a
single copy as Customer may require for archival purposes. Customer shall be
required to continue paying the Company all Transaction Fees provided for
hereunder, and an [ * * * * ] should it continue to use the Hosted Company
Software or the Licensed Software or any derivatives thereof, or continue to
receive Data Downloads.

15.2.2. The Company shall notify Customer as soon as practicable of a Company
Bankruptcy Event. When law so permits and the Company has prior knowledge of a
Company Bankruptcy Event, then such notice shall be provided to Customer as soon
as practicable following the Company’s determination that a Company Bankruptcy
Event shall be occurring in the future. In no event shall such notice be sent to
Customer later than three (3) days following a Company Bankruptcy Event.
Customer may begin operating under the Conditional License upon receipt of such
notice. The Company shall send to Customer as soon as practicable after such
notice a copy of the Software Materials.

[ * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been
requested with respect to the omitted portions.]



9

--------------------------------------------------------------------------------



15.2.3. The Company acknowledges and agrees that this Section 15.2 is a material
inducement to Customer to enter this Agreement.

15.3 Force Majeure.

Neither Party shall be liable, or be deemed to be in default, to the other Party
hereunder by reason or account of any delay or omission caused by epidemic,
fire, power outages, action of the elements, strikes, lockouts, sabotage (except
as caused by a Party’s employees or agents), labor disputes, governmental law,
regulations, ordinances, order of a court of competent jurisdiction, executive
decree or order, act of God or public enemy, war, riot, civil commotion,
earthquake, flood, explosion, casualty, embargo or any other similar cause
beyond the control of such Party (each, a “Force Majeure Event”). The time of
performance of each Party’s obligations under this Agreement shall be extended
for so long as such Force Majeure Event continues; provided, however, that in
the event such period of extended delay exceeds thirty (30) days in respect of a
Party, the other Party may terminate this Agreement upon notice to such Party.

15.4 Relationship of the Parties.

The relationship of Company to Customer shall be that of an independent
contractor. Nothing herein shall be construed to constitute the Parties as
partners or joint venturers, or as employees or agents of the other. Except as
expressly set forth herein, neither Party has any express or implied right or
authority to assume or create any obligations on behalf or in the name of the
other. It shall be the sole and exclusive responsibility of Company to obtain
insurance for its employees, and to pay all salary, benefits, and other
compensation to its employees providing services hereunder.

15.5 Non-Exclusivity.

Company and Customer each acknowledge that this Agreement is non-exclusive and
that each of them reserves the right to engage in business with other Persons.

15.6 Modification; Assignment.

(1) This Agreement shall not be modified, changed or amended (“Amendment”),
except by written agreement signed by authorized representatives of both
Parties.

(2) This Agreement may not be transferred, sublicensed or assigned by either
Party to any other Person without the express prior written consent of the other
Party.

15.7 Successors and Assigns.

All terms and provisions of this Agreement shall be binding upon and inure to
the benefit of the Parties hereto, and their successors and permitted assigns,
provided, that no consent shall be required for an assignment to a Party’s
parent or subsidiary, pursuant to an acquisition involving all or substantially
all of a Party’s assets or equity, pursuant to a merger or restructuring of a
Party, or as expressly authorized herein.

15.8 Severability.

Any provision of this Agreement which is prohibited by, or unlawful or
unenforceable under, any applicable law of any jurisdiction will be ineffective
as to such jurisdiction without affecting any other provision in this Agreement.
To the full extent, however, that the provisions of such applicable law may be
waived, they are hereby waived, to the end that this Agreement be deemed to be a
valid and binding Agreement enforceable in accordance with its terms.

1.1. 15.9 Publicity. The Company will have the right to include Customer’s name
on (i) marketing materials or (ii) any announcement required by applicable law,
that the Company may prepare or distribute. In the case of materials described
in clause (i), the Company shall provide any such materials to Customer for
prior review and approval, which may not be unreasonably withheld. In the case
of materials described in clause (ii), the Company shall provide any such
materials to Customer for prior review and comment, which comments Company shall
take into reasonable consideration prior to distribution. The Company shall
indemnify and hold harmless Customer with respect to any claims, demands or
causes of action arising from or related to any language or graphics in any
materials prepared or distributed by Company which the Company failed to revise
in substantial conformance with Customer’s comments. The Customer shall
indemnify and hold harmless the Company with respect to any claims, demands or
causes of action arising from or related to any language or graphics in any
materials prepared or distributed by the Company that was revised to conform
with Customer’s comments, provided that it substantially conforms with
Customer’s comments.

15.10 Governing Law; Jurisdiction.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to any principles of conflict of laws.
The Parties consent to the non-exclusive jurisdiction of the federal and state
courts sitting in state and county of New York and to the sufficiency of service
of process by certified or registered mail in connection with any dispute
arising out of or in connection with this Agreement. The Parties hereby opt out
of the Uniform Computer Information Transaction Act to the fullest extent
permitted by law.

10

--------------------------------------------------------------------------------



15.11 Authority.

Each Party represents and warrants that it has the requisite power and authority
to execute, deliver and perform this Agreement, and that such execution,
delivery and performance shall not constitute a violation or breach of any
charter or by-law or any other provision of any other agreement to which Company
or Customer is a party or by which it may be bound. Each Party further
represents that it has been represented by separate and independent counsel in
the preparation and negotiation of this Agreement.

15.12 Waiver.

No waiver of any right or remedy in respect to any occurrence or event on one
occasion shall be deemed a waiver of such right or remedy in respect of such an
occurrence or even on any other occasion.

15.13 Integration.

This Agreement, together with the Professional Services Agreement and the
Exhibits attached hereto and thereto, constitutes the entire understanding of
the Parties with respect to the subject matter of this Agreement and supersedes
all prior agreements, proposals or representations, written or oral, between the
Parties relating to the subject matter of this Agreement.

IN WITNESS WHEREOF, each of Customer and Company have caused this Agreement to
be executed and delivered by its duly authorized representative as of the date
first written above.

AUTHENTIDATE HOLDING CORP.   LIBERTY HEALTHCARE GROUP, INC.      
By:______________________________   By:______________________________      
Name:____________________________   Name:____________________________      
Title:_____________________________   Title:_____________________________

11

--------------------------------------------------------------------------------



EXHIBIT A

FEES

1. HOSTED SERVICES FEES:

As compensation for the Hosted Services to be provided hereunder, Customer shall
pay to Company during the Term:

SERIAL
NUMBER   DESCRIPTION OF HOSTED
SERVICES   HOSTED COMPANY SOFTWARE
ASSOCIATED WITH THE HOSTED
SERVICES   PRICING TERMS   SPECIAL
PROVISIONS,
IF ANY

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.   Service created by the Company pursuant to SOW #1.01 and SOW # 1.02 of the
Professional Services Agreement   Software developed by the Company pursuant to
SOW #1.01 and SOW # 1.02 of the Professional Services Agreement •


• Hosted Services fees as described in 1.1 below

Transaction Fees as described in 1.2. below   N/A

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2.   N/A   N/A       N/A

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.1 Hosted Services Fees of [ * * * * ], payable on or prior to the first day of
each calendar month of the Term, plus:

1.2 Transaction Fees of [ * * * * ] via the Hosted Software and delivered to
Customer via Data Download or other means. All Transaction Fees earned during
any month shall be billed to Customer by the Company monthly and paid within 10
calendar days of receipt of the applicable invoice

Such fees are subject to annual increases of the greater of (a) [ * * * * ] of
the then-current fee basis and (b) [ * * * * ] for the prior year based upon the
[ * * * * ].

2.   LICENSE FEES

As compensation for the Licensed Software to be provided hereunder, Customer
shall pay to Company during the Term:

SERIAL
NUMBER   DESCRIPTION OF LICENSED
SOFTWARE   PRICING TERMS   SPECIAL
PROVISIONS,
IF ANY

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.   N/A •

• License Fees: N/A N/A

Support Services Fees: N/A    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2.   N/A       N/A

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this schedule of Fees as of the
date set forth below and the person signing below represents that he/she is duly
authorized to sign for and on behalf of the respective Party.

CUSTOMER   COMPANY       By: ________________________________   By:
________________________________ (Signature and Date)                           
(Signature and Date)                                Name:
______________________________   Name: ______________________________      
Title: _______________________________   Title: _______________________________
     

[ * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been
requested with respect to the omitted portions.]

12

--------------------------------------------------------------------------------



EXHIBIT B

HOSTED SERVICES

A.   DEFINITIONS

“Error” means any failure of the Data Downloads or the Hosted Company Software
to conform in any material respect with the specifications relating thereto as
published by Company.

“Error Correction” means either a modification or an addition that, when made or
added to the Hosted Software, brings the Hosted Software into material
conformity with its published specifications.

“PPS” means the Principal Period of Support. The PPS is between the hours of
8:00 AM and 8:00 PM, EST, Monday through Friday, and excluding Company’s
published holidays. All support subsequently added shall have the same PPS.

B.   SCOPE OF HOSTED SERVICES

1. HOSTED SERVICES.

a. GENERAL. During the Term, Company agrees to host and maintain, 24 hours a
day, seven days a week, the Hosted Software on the Equipment to enable Customer
to receive Data Downloads in accordance with the specifications relating to the
Data Downloads as published by Company (the “Hosted Services”), subject to
customary down times for normal updates and system maintenance. Company will use
all reasonable efforts to notify Company of such down times and to provide a
redundant site to enable delivery of the Data Downloads during such times.
Company will use commercially reasonable efforts to provide Hosted Services with
an average monthly service Availability (as such term is hereinafter defined)
reasonably acceptable to Customer. For purposes of the Agreement, service
Availability is defined as the ratio of minutes during a month for which the
Hosted Services are available to provide the Data Downloads in accordance with
this Agreement to the total number of minutes in that same month.

b. HARDWARE SUPPORT. Company shall maintain and make available in connection
with the Hosted Services such servers and other Equipment as shall be reasonably
necessary to provide the Hosted Services to Customer in accordance with this
Agreement.

c. TELEPHONE HELP DESK. Company shall maintain a telephone help desk during the
PPS that permits Customer to report problems relating to the Hosted Services.

2. MODIFICATION EXCLUSION. Company will not be responsible to Customer for loss
of use of the Data Downloads or for any other liabilities arising from (i) the
failure of any Hosted Third Party Software to perform in accordance with its
specifications, or (ii) Data Uploads that do not conform to the requirements as
set forth by the Company.

C.   COOPERATION OF CUSTOMER

Customer agrees to notify Company promptly following the discovery of any Error
and to cooperate as reasonably requested by the Company in connection with any
Error Correction. Further, upon discovery of an Error, Customer agrees, if
requested by Company, to submit to Company a listing of output and any other
data, including the Data Downloads, that Company may require in order to
reproduce the Error and the operating conditions under which the Error occurred
or was discovered.

D.   EXCEPTIONS

The following matters are not covered under Hosted Services:

1. Any problem resulting from the misuse, improper use, alteration, or damage of
the Data Downloads;

2. Any problem resulting from programming of software other than the Hosted
Company Software;

3. Any failure of the Data Uploads to conform to the requirements set forth by
the Company;

4. Company will not be responsible for delays caused by events or circumstances
beyond its reasonable control.

13

--------------------------------------------------------------------------------





EXHIBIT C
SUPPORT SERVICES

A.   DEFINITIONS

“Error” means any failure of the Licensed Software to conform in any material
respect to its specifications as published by Company.

“Error Correction” means either a modification or an addition that, when made or
added to the Licensed Software, brings the Licensed Software into material
conformity with its published specifications, or a procedure or routine that,
when observed in the regular operation of the Licensed Software, avoids the
practical adverse effect of such nonconformity.

“PPS” shall have the meaning set forth on Exhibit B.

B. SCOPE OF SUPPORT

1. SOFTWARE SUPPORT. During the Term, Company agrees to provide the following
support services in support of the Licensed Software:

A. ERROR CORRECTION – Company shall be responsible for using all reasonable
diligence to correct verifiable and reproducible Errors when reported to
Company. The Error Correction, when completed, may be provided in the form of a
“temporary fix, “ consisting of sufficient programming and operating
instructions to implement the Error Correction as long as such “temporary fix"
has minimal impact to operation of the Equipment.

B. TELEPHONE HELP DESK – Company shall maintain a telephone help desk during the
PPS that permits Customer to report problems relating to the Licensed Software.

2. MODIFICATION EXCLUSION. Company will not be responsible to Customer for loss
of use of the Licensed Software or for any other liabilities arising from
alterations, additions, adjustments or repairs which are made to the Licensed
Software by other than authorized representatives of Company, or at the
direction of Company.

C.   COOPERATION OF CUSTOMER

Customer agrees to notify Company promptly following the discovery of any Error
and to cooperate as reasonably requested by the Company in connection with any
Error Correction. Further, upon discovery of an Error, Customer agrees, if
requested by Company, to submit to Company a listing of output and any other
data that Company may require in order to reproduce the Error and the operating
conditions under which the Error occurred or was discovered.

D.   EXCEPTIONS

The following matters are not covered under Support:

1. Any problem resulting from the misuse, improper use, alteration, or damage of
the Licensed Software;

2. Any problem caused by modifications in any version of the Licensed Software
not made or authorized by Company;

3. Any problem resulting from programming of software other than the Licensed
Software;

4. Any problem resulting from the combination of the Licensed Software with such
other software or equipment to the extent such combination has not been approved
by Company; and

5. Company will not be responsible for delays caused by events or circumstances
beyond its reasonable control.



14

--------------------------------------------------------------------------------